EXHIBIT 4.2 INDENTURE DATED AS OF , 20 BETWEEN MAGNUM HUNTER RESOURCES CORPORATION as Issuer, AND [TRUSTEE] as Trustee Providing for Issuance of Debt Securities in Series TABLE OF CONTENTS RECITALS 1 ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section1.01.Definitions 1 Section1.02.Compliance Certificates and Opinions 7 Section 1.03.Form of Documents Delivered to Trustee 7 Section 1.04.Acts of Holders; Record Dates 8 Section 1.05.Notices, Etc., to Trustee, Company 10 Section 1.06.Notice to Holders; Waiver 10 Section 1.07.Conflict with Trust Indenture Act 11 Section 1.08.Effect of Headings and Table of Contents 11 Section 1.09.Successors and Assigns 11 Section 1.10.Separability Clause 11 Section 1.11.Benefits of Indenture 11 Section 1.12.Governing Law 11 Section 1.13.Legal Holidays 11 Section 1.14. Incorporators, Shareholders, Directors, Officers and Employees of the Company Exempt from Individual Liability 12 ARTICLE II SECURITY FORM 12 Section 2.01.Forms Generally 12 Section 2.02.Form of Face of Security 12 Section 2.03.Form of Reverse of Security 15 Section 2.04.Form of Legend for Global Securities 19 Section 2.05.Form of Trustee’s Certificate of Authentication 20 ARTICLE III THE SECURITIES 21 Section3.01.Amount Unlimited; Issuable in Series 21 Section 3.02.Denominations 24 Section 3.03.Execution, Authentication, Delivery and Dating 24 Section 3.04.Temporary Securities 25 Section 3.05.Registration; Registration of Transfer and Exchange 26 Section 3.06.Mutilated, Destroyed Lost and Stolen Securities 27 Section 3.07.Payment of Interest; Interest Rights Preserved 28 Section 3.08.Persons Deemed Owners 29 Section 3.09.Cancellation 30 Section 3.10.Computation of Interest 30 Section 3.11.CUSIP Numbers 30 ARTICLE IV SATISFACTION AND DISCHARGE 31 Section 4.01.Satisfaction and Discharge of Indenture 31 Section 4.02.Application of Trust Money 32 i ARTICLE V REMEDIES 32 Section 5.01.Events of Default 32 Section 5.02.Acceleration of Maturity; Rescission and Annulment 33 Section 5.03.Collection of Indebtedness and Suits for Enforcement by Trustee 34 Section 5.04.Trustee May File Proofs of Claim 35 Section 5.05.Trustee May Enforce Claims Without Possession of Securities 35 Section 5.06.Application of Money Collected 35 Section 5.07.Limitation on Suits 36 Section 5.08.Unconditional Right of Holders to Receive Principal Premium and Interest 36 Section 5.09.Restoration of Rights and Remedies 36 Section 5.10.Rights and Remedies Cumulative 37 Section 5.11.Delay or Omission Not Waiver 37 Section 5.12.Control by Holders 37 Section 5.13.Waiver of Past Defaults 37 Section 5.14.Undertaking for Costs 38 Section 5.15.Waiver of Usury, Stay or Extension Laws 38 ARTICLE VI THE TRUSTEE 38 Section 6.01.Certain Duties and Responsibilities 38 Section 6.02.Notice of Defaults 39 Section 6.03.Certain Rights of Trustee 39 Section 6.04.Not Responsible for Recitals or Issuance of Securities 40 Section 6.05.May Hold Securities 40 Section 6.06.Money Held in Trust 41 Section 6.07.Compensation and Reimbursement 41 Section 6.08.Conflicting Interests 41 Section 6.09.Corporate Trustee Required, Eligibility 42 Section 6.10.Resignation and Removal, Appointment of Successor 42 Section 6.11.Acceptance of Appointment by Successor 43 Section 6.12.Merger, Conversion, Consolidation or Succession to Business 44 Section 6.13.Preferential Collection of Claims Against Company 45 Section 6.14.Appointment of Authenticating Agent 45 ARTICLE VII HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 46 Section 7.01.Company to Furnish Trustee Names and Addresses of Holders 46 Section 7.02.Preservation of Information; Communications to Holders 46 Section 7.03.Reports by Trustee 47 Section 7.04.Reports by Company 47 ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 47 Section 8.01.Company May Consolidate, Etc., Only on Certain Terms 47 Section 8.02.Successor Substituted 48 ii ARTICLE IX SUPPLEMENTAL INDENTURES 48 Section 9.01.Supplemental Indentures Without Consent of Holders 48 Section 9.02.Supplemental Indentures with Consent of Holders 49 Section 9.03.Execution of Supplemental Indentures 50 Section 9.04.Effect of Supplemental Indentures 51 Section 9.05.Conformity with Trust Indenture Act 51 Section 9.06.Reference in Securities to Supplemental Indentures 51 ARTICLE X COVENANTS 51 Section 10.01.Payment of Principal, Premium and Interest 51 Section 10.02.Maintenance of Office or Agency 51 Section 10.03.Money for Securities Payments to Be Held in Trust 52 Section 10.04.Statement by Officers as to Default 53 Section 10.05.Existence 53 Section 10.06.Waiver of Certain Covenants 53 ARTICLE XI REDEMPTION OF SECURITIES 53 Section 11.01.Applicability of Article 53 Section 11.02.Election to Redeem; Notice to Trustee 53 Section 11.03.Selection by Trustee of Securities to Be Redeemed 54 Section 11.04.Notice of Redemption 54 Section 11.05.Deposit of Redemption Price 55 Section 11.06.Securities Payable on Redemption Date 55 Section 11.07.Securities Redeemed in Part 55 ARTICLE XII SINKING FUNDS 56 Section 12.01.Applicability of Article 56 Section 12.02.Satisfaction of Sinking Fund Payments with Securities 56 Section 12.03.Redemption of Securities for Sinking Fund 56 ARTICLE XIII DEFEASANCE AND COVENANT DEFEASANCE 57 Section 13.01.Company’s Option to Effect Defeasance or Covenant Defeasance 57 Section 13.02.Defeasance and Discharge 57 Section 13.03.Covenant Defeasance 57 Section 13.04.Conditions to Defeasance or Covenant Defeasance 58 Section 13.05.Deposited Money and U.S. Government obligations to Be Held in Trust; Miscellaneous Provisions 60 Section 13.06.Reinstatement 60 Note: This table of contents shall not, for any purpose, be deemed to be a part of the Indenture. iii MAGNUMHUNTERRESOURCES CORPORATION Certain Sections of this Indenture relating to Sections 310 - 318, inclusive, of the Trust Indenture Act of 1939, as amended Trust Indenture Act Section Indenture
